—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered January 24, 1996, convicting him of robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was not legally sufficient to support his conviction is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evi*411dence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that charges arising from two separate incidents were improperly joined in one indictment is unpreserved for appellate review as a matter of law (see, People v Whethers, 191 AD2d 526). In any event, the offenses were properly joinable pursuant to CPL 200.20 (2) (c) (see, People v Edwards, 160 AD2d 720).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Copertino, Thompson and McGinity, JJ., concur.